DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/21 has been entered.
Response to Arguments
Applicant’s arguments filed on 04/20/21 have been fully considered but they are moot due to new ground rejection below that are not addressed by the arguments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-7, 10-12, 17, 22, 25 and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kakemizu (US 20040083295 A1) in view of Forutanpo (US 20060155835 A1).
For claim 2, Kakemizu discloses a method, comprising: 
receiving, by a first wireless access node (GW or FA of the Foreign Network in FIG. 1), from a first device (Mobile Node MN connecting to the Foreign Network in FIG. 
receiving, by the first wireless access node, from a second device, and via a second wireless, a second packet (GW or FA shown in FIG. 1 that receives a packet from another MN connected to a second Foreign Network, note that GW suggests that there can be more than one Foreign Network);
tagging the first packet with a first network identifier associated with the first wireless network ([0008] “Here, a tunnel set up between hosts is assumed to be included in a virtual private network” in view of FIG. 1; note that  tunnel in VPN suggests tagging with a network identifier, e.g., Parandekar (US 20050265309) discloses it in , [0024] “The network identifier may be a VLAN tag”);
tagging the second packet with a second network identifier associated with the second wireless network (the teaching for tagging the first packet applies to the second packet);
sending, to a remote server and by the first wireless access node, the tagged first packet and the tagged second packet ([0008] “At present, as a technology for transparently making routing with a private address in a public network, a virtual private network defined by RFC 2764 (A Framework for IP Based Virtual Private Networks) exists. Here, a tunnel set up between hosts is assumed to be included in a virtual private network” and [0012] “Examples of the hot spot include a network configured by a wireless LAN, etc. … a tunnel virtual private network”, [0008] in view of FIG. 1 which shows tunnel is end with a remote enterprise network that contains different servers, such as HA and AAA and etc.).
Kakemizu is silent on but Forutanpo, in the same field of endeavor of data communication, discloses:
receiving, by the first wireless access node and from the remote server, information assigning the first device a network address, wherein the remote server manages a list of network addresses to locally identify devices within the first wireless network; and using, by the first wireless access node, the network address to uniquely identify the first device within the first wireless network (“the remote server using the unique identification number or numbers, at which time the remote server queries its records for the data or provides a list of network addresses (preferably registered as URLs) to sources for the desired data which are associated with the unique identification number(s) to be downloaded by the schedulable device”, [0054]). It would be obvious to apply the teaching of Forutanpo on the remote server to the one of Kakemizu to produce predictable results of uniquely identifying each device. 
Therefore, it would be obvious to an ordinary skilled in the art before the time of the invention to replacing the remote servier by Kakemizu with the one disclosed by Forutanpo for the benefit of uniquely identifying each device ([0054] of Forutanpo).
Independent claims 12 and 17 are rejected because they are the corresponding apparatus and system claim of claim 2 and each of them has the same subject matter as claim 2. 
As to claim 5, Kakemizu in view of Forutanpo discloses claim 2, Kakemizu further teaches the first wireless access node comprises a wired network interface to a wired network (suggested by “for example, a hot spot of a wired LAN, etc., which is restricted to only within a store, etc. is considered”, [0180] in view of FIG. 1). 
As to claim 6, Kakemizu in view of Forutanpo discloses claim 5, Kakemizu further discloses sending the tagged first packet and the tagged second packet comprises sending the tagged first packet and the tagged second packet via the wired network interface (suggested by “for example, a hot spot of a wired LAN, etc., which is restricted to only within a store, etc. is considered”, [0180] in view of FIG. 1).
As to claim 7, Kakemizu in view of Forutanpo discloses claim 2, Kakemizu further teaches receiving the second packet comprises receiving, from a second wireless access node, the second packet (the teaching of the parent claim for the first packet is to be applied to the second packet). 
As to claim 10, Kakemizu in view of Forutanpo discloses claim 2, Kakemizu further teaches the first wireless network is associated with a first protocol, and wherein the second wireless network is associated with a second protocol different from the first protocol (suggested by “mobile environments using diverse networks typified by IMT-2000, a hot spot, a wireless LAN, etc. have been ”, [0004]). 
As to claim 11, Kakemizu in view of Forutanpo discloses claim 2, Kakemizu further teaches: determining, by the remote server and based on the first network identifier, that the first packet was received via the first wireless network; and determining, by the remote server and based on the second network identifier, that the second packet was received via the second wireless network (“The tunnel information consists of a set of tunnel information instances, each of which is configured by a tunnel identifier for uniquely identifying tunnel information, an encapsulation method, direction, and source and destination addresses, which are an entry and an exit of a tunnel”, [0171] in view of FIG. 30).
As to claim 22, Kakemizu in view of Forutanpo discloses claim 2, Kakemizu further teaches: using, by the first wireless access node, the network address to distinguish, on the first wireless network, the first device from other devices (as disclosed by the parent claim in that the network address from the same DHCP server is unique within the network control by the DHCP server).
As to claim 23, Kakemizu in view of Forutanpo discloses claim 2, Kakemizu further teaches: the communicating comprises communicating, by the first wireless access node and using the network address, with the first device (as disclosed by the parent claim with claim limitation “communicating, using the network address, with the 
As to claim 24, Kakemizu in view of Forutanpo discloses claim 2, assigning, by the first wireless access node and to the first device, the network address (as disclosed by the parent claim with claim limitation “receiving, by the first wireless access node and from the remote server, at the  a network address that is provisioned by the remote server and identifies, on the first wireless network, the first device; and communicating, using the network address, with the first device associated with the first device and associated with the first wireless network”).
As to claim 25, Kakemizu in view of Forutanpo discloses claim 2, wherein the network address comprises a private network address of the first wireless network (as disclosed by the parent claim, wherein FIG. 1 of Kakemizu shows servers are located in Organization /Private Network).
As to claim 27, Kakemizu in view of Forutanpo discloses claim 2, Forutanpo further discloses the network address is used to identify the first device only within the first wireless network (“the remote server using the unique identification number or numbers, at which time the remote server queries its records for the data or provides a list of network addresses (preferably registered as URLs) to sources for the desired data which are associated with the unique identification number(s) to be downloaded by the schedulable device”, [0054]). The motivation of combining Kakemizu and Forutanpo is the same as stated in the parent claim.
As to claim 28, Kakemizu in view of Forutanpo discloses claim 2, wherein the network address is not globally unique (The uniqueness of the network address only need to be within the network domain controlled by the remote server and need not to be globally unique. The obviousness is suggested by KSR rationales, such as E and F, see MPEP 2143).
As to claim 29, Kakemizu in view of Forutanpo discloses claim 2, further comprising:
receiving, by the first wireless access node and from the remote server, information assigning the second device a second network address from a second list of addresses, managed by the remote server, that locally identify devices within the second wireless network (Keeping and using a different list of addresses for devices in different network is a design choice, or an obvious try. The obviousness is suggested by KSR Rationales, such as E and F, see MPEP 2143); and
using, by the first wireless access node, the second network address to uniquely identify the second device within the second wireless network (Keeping and using a different list of addresses for devices in different network is a design choice, or an obvious try. The obviousness is suggested by KSR Rationales, such as E and F, see MPEP 2143).
As to claim 30, Kakemizu in view of Forutanpo discloses claim 29, wherein the list and the second list share at least one address (This is a special case of claim 29 in that a device may belong to two networks. Therefore, it is rejected for the same reason as claim 29 because address lists do not need to be exclusive).
Claims 3-4, 13-14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kakemizu (US 20040083295 A1) in view of Forutanpo (US 20060155835 A1), further in view of Christopherson (US 20060155835 A1).
As to claims 3, 13 and 18, Kakemizu in view of Forutanpo discloses claims 2, 12 and 17, and is silent but Christopherson , in the same field of endeavor of data communication, discloses: receiving the network address occurs after sending the tagged first packet and the tagged second packet (suggested by “request a network address to use from a remote DHCP server (not shown) over the network 4”, [0033] in view of FIG. 1; note that DHCP server that provides network address upon a request from a network device, as specified by DHCP protocol and the request is interpreted as being included in the first packet). It is obvious to apply a known technique by Christopherson above to the system by Kakemizu in view of Forutanpo to yield predictable results of providing network address for a specific device (see MPEP 2143, such as rational D).
Therefore, it would be obvious to an ordinary skilled in the art before the time of the invention to apply the teaching by Christopherson above to the networks by Kakemizu in view of Forutanpo for the benefit of providing network address for network devices ([0033] of Christopherson).
As to claims 4 and 14, Kakemizu in view of Forutanpo discloses claims 2 and 12, and is silent but Christopherson, in the same field of endeavor of data communication, discloses: the first packet comprises a request for the network address from the remote server (suggested by “request a network address to use from a remote DHCP server (not shown) over the network 4”, [0033] in Christopherson to the remote server by Kakemizu in view of Forutanpo to yield predictable results of providing network address for a specific device (see MPEP 2143, such as rational D). 
Therefore, it would be obvious to an ordinary skilled in the art before the time of the invention to apply the teaching by Christopherson above to the networks by Kakemizu in view of Forutanpo for the benefit of providing network address for network devices ([0033] of Christopherson).
Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kakemizu (US 20040083295 A1) in view of Forutanpo (US 20060155835 A1), further in view of Ren (US 20070223451 A1).
As to claim 8, Kakemizu in view of Forutanpo discloses claim 2, and is silent but Ren, in the same field of endeavor of data communication, discloses establishing, by the first wireless access node, a wireless mesh network comprising the first wireless network and the second wireless network, wherein the second wireless network comprises a second wireless access node and the second packet is received via the mesh network ([0008] “It is desirable to have a wireless mesh network that includes fixed and mobile access nodes, that continually analyzes the quality of routing paths through the wireless mesh network, and selects an optimal path from among all available routing paths”). It is obvious to apply a known technique of the 
Therefore, it would be obvious to an ordinary skilled in the art before the time of the invention to apply the mesh network by Ren to similar devices of networks comprising wireless access nodes by Kakemizu in view of Forutanpo for the benefit of finding “optimal path” ([0008] of Ren).
As to claims 9, Kakemizu in view of Forutanpo and Ren discloses claim 8, Ren further discloses the wireless mesh network further comprises a third wireless access node, the method further comprising: based on a connection loss between the first wireless access node and the second wireless access node, establishing a connection between the first wireless access node and the second wireless access node via the third wireless access node ([0008] “It is desirable to have a wireless mesh network that includes fixed and mobile access nodes, that continually analyzes the quality of routing paths through the wireless mesh network, and selects an optimal path from among all available routing paths”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462